Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This application, i.e., Serial No. 16/584,521 (the ‘521 application), is a reissue continuation of Serial No. 15/496,256 (the ‘256 reissue application), now U.S. Patent RE47,684 (the ‘684 patent), which is a reissue of U.S. Patent No. 9,078,880 (the ‘880 patent) which issued from U.S. Patent Application No. 13/381,995 (the ‘995 application) with claims 1-4 on July 14, 2015.

Reissue Continuation
	The specialist acknowledges that the specification of the current reissue application has been amended so as to recite a cross reference to the ‘256 reissue application.  However, the ‘256 reissue application has not been amended so as to recite a cross reference to the current reissue application. 37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  See MPEP 1451(I).  Since the ‘256 reissue application has issued as a reissue patent, it is suggested that Applicant amend the specification thereof by Certificate of Correction.
Objection - Claims, Specification and Drawings
	MPEP 1411 states (emphasis added): “[p]ursuant to 37 CFR 1.173(a)(1) the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting).  Applicants are required to submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed (37 CFR 1.173(a)(2)).  Any changes to the drawings must be made in accordance with 37 CFR 1.173(b)(3).  Thus, a full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application.”
	The specification, claims and drawings are objected to since Applicant has not provided a copy of the ‘880 patent for these items.  Currently, only a portion of the ‘880 patent is present in the reissue application, i.e., the Abstract, filed 01/30/2020.

Non-Compliant Amendment
The amendment to the specification and claims filed 09/26/2019 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.
Specification
	The amendment to the specification does not properly identify where the added paragraph is to be located in the ‘880 patent specification.  The amendment points to 
Claims
As set forth in 37 CFR 1.173(g), all amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(c and d):
(c) Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined.
The non-compliance issues with the claims are as follows:
The amendment designates claims 1-4 as “original”, but claims 1-4 of the amendment have been changed without appropriate markings, i.e., underlining and bracketing, relative to issued claims 1-4 of the ‘880 patent.
The status identifier for claims 5-13, 18, 40, 50, 54, 70, 91 and 116 must be “new”, not “original” or “amended”, since these claims are new relative to the ‘880 
All the cancelled claims in the amendment have been improperly canceled using strikethrough.  As set forth in MPEP 1453(V)(B)(Example 4), to cancel a new claim (previously added in the reissue), in writing, direct cancellation of the new claim should be used, e.g., “Cancel claim 14”.
The amendment fails to provide an explanation of the support in the disclosure of the ‘880 patent for pending claims 1-13, 18, 40, 50, 54, 70, 91 and 116, which are all changed or new relative to issued claims 1-4 of the ‘880 patent.

Restriction
While the ‘995 application which issued as the ‘880 patent was filed under 35 USC 371, the instant reissue application was filed under 35 USC 251.  As noted in MPEP 1450 “[f]or reissue applications of patents issued from a U.S. national stage application submitted under 35 U.S.C. 371, the ‘restriction’ requirement should not be made under the PCT unity of invention standard as set forth in MPEP Chapter 1800, because a reissue application is filed under 35 U.S.C. 251, and not under 35 U.S.C. 371.”
Newly submitted claim 50 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions for which restriction is required under 35 U.S.C. 121 are as follows:
., claims 1-13, 18, 40, 54, 70, 91 and 116, drawn to a method of treatment, classified in A61K 31/407.
II.  Claim 50 directed to a pharmaceutical composition, classified in A61K 9/0019.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product than the product in claim 50, e.g., the process can be practiced using any of the other compounds in Tables 1 to 5 of the ‘880 patent, other than SMTP-7.  Additionally, the product as claimed can be used in a materially different process of using that product, e.g., instead of a process that treats a human subject as in the process of claims 1-13, 18, 40, 54, 70, 91 and 116, the product can be used to treat a domestic animal such as a cattle, horse or a sheep, a pet such as a dog or cat, or a monkey (see col. 29, lines 28-32 of the ‘880 patent).  Alternatively, the product as claimed can be used in a materially different process of using that product, e.g., a process for improving disorders of the liver (see U.S. Patent Application Publication 2008/0293799 A1, Abstract and ¶¶ 0004-0006 and 0024).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given 
•    the inventions have acquired a separate status in the art in view of their
different classification;

•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

There is a serious burden in view of the different classification of the process and pharmaceutical composition and also in view of the fact the different search strategies/queries would be necessary.  As set forth above, SMTP-7 of the claimed pharmaceutical composition has uses other than the process here claimed and thus, there would be a serious burden to search an SMTP-7 composition.
Since Applicant has received an action on the merits for the originally presented invention, i.e., group I claims 1-13, 18, 40, 54, 70, 91 and 116, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Consent of Assignee and Claim Rejection – 35 USC 251
	The Consent of Assignee filed 09/26/2019 is a copy of the assignee consent from the ‘256 reissue application.  The reissue declaration filed 01/18/2020 is newly executed 
Generally, where a continuation reissue application is filed with a copy of the assignee consent from the parent reissue application but with a newly executed reissue oath/declaration, the copy of the assignee consent from the parent reissue application is not acceptable.  A copy of the assignee consent is only acceptable if the continuation reissue application corrects an error for which consent was made.  Submission of a new oath or declaration is indicative of correction of a different error.  Under such circumstances, OPAP will accord the continuation reissue application a filing date, and the examiner should reject the claims under 35 U.S.C. 251  and require a new consent. See MPEP § 1410.02.

Accordingly, claims 1-13, 18, 40, 54, 70, 91 and 116 are rejected under 35 USC 251 since there is a newly executed reissue declaration filed 01/18/2020, yet the Consent of Assignee is a copy of the assignee consent from the parent ‘256 reissue application.  A new Consent of Assignee is hereby required.

Application Data Sheet (ADS), Filing Receipt and Reissue Declaration
	The ADS filed 09/26/2019 and the filing receipt issued 02/21/2020 indicate the first named inventor as “Honda Kazuo”.  The ‘880 patent indicates the first named inventor as “Kazuo Honda”.  The reissue declaration filed 09/26/2019 also indicates the first inventor’s name as “Kazuo Honda”.  To the extent said ADS and filing receipt are incorrect, then Applicant should file a corrected ADS along with a request for a corrected filing receipt.
To the extent that said ADS and filing receipt correctly recite the first inventor’s name, then the reissue declaration is defective (see 37 CFR 1.175 and MPEP § 1414) because it does not correctly recite the inventor’s first name.  Thus, Claims 1-13, 18, 40, 54, 70, 91 and 116 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-13, 18, 40, 54, 70, 91 and 116 directed to a method.  Claims 1, 18, 40, and 54, as presented in the non-compliant amendment of 09/26/2019, are independent and representative.
1.  (Original)  A method for treating cerebral infarction in a human subject in need thereof, comprising administering a therapeutically effective amount of SMTP-7 to the human subject, wherein the SMTP-7 is administered in a dose that causes both thrombolysis and cytoprotection in the human subject.

18.  (Original)  A method of providing cerebral cytoprotection in a human subject in need thereof comprising administering an effective amount of SMTP-7 to the human subject to provide cerebral cytoprotection.

40.  (Original)  A method for treating cerebral thrombosis in a human subject in need thereof, comprising administering a therapeutically effective amount of SMTP-7 to the human subject, wherein use of a thrombolytic drug is contraindicated in the human subject.

54.  (Original)  A method for treating cerebral embolism in a human subject in need thereof, comprising administering a therapeutically effective amount of SMTP-7 to 

As noted in Table 5 (cols. 23-24) of the ‘880 patent, SMTP-7 has the following formula:

    PNG
    media_image1.png
    149
    394
    media_image1.png
    Greyscale

wherein R is:

    PNG
    media_image2.png
    188
    807
    media_image2.png
    Greyscale

Claim Objections
Claims 70, 91 and 116 are objected to because of the following informalities:  The “R1” in formula (II) in each of claims 70, 91 and 116 is difficult to read.  Similarly, the “(II-1)” to the right of the formula in selection (C) in each of claims 70, 91 and 116 is difficult to read.  It is requested that legible claims be provided.  Appropriate correction is required.

Claim Rejection – 35 USC § 251
Claims 1-4 are rejected under 35 U.S.C. 251 because the reissue applicant is not correcting an error in the original patent.  Original claims 1-4 have been 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The invention of claims 1-4 is not particularly pointed out and distinctly claimed because the scope of claims 1-4 in the present reissue application is different from the scope of claims 1-4 in the RE47,684 patent, which is a reissue of the ‘880 patent.  Claims 1-4, which have issued in RE47,684, should be canceled in the present application.  See MPEP 1451.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 9, 10, 18 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002-65288 A (hereafter “JP ‘288”) in view of Hu et al, “Activation of Fibrinolysis by SMTP-7 and -8, Novel Staplabin Analogs with a Pseudosymmetric Structure,” The Journal of antibiotics, Vol. 53, No. 3, Mar. 2000, pp. 241-247 (hereafter “Hu”), JP 2004-224737 A (hereinafter “JP ‘737), and WO 2007/094071 A to Hasumi et al (hereinafter “Hasumi”).
The English translations of JP ‘288 and JP ‘737 hereinafter referred to below are cited as non-patent literature item Nos. 8 and 9 in the information disclosure statement filed 01/18/2020 in the instant reissue application and are present in the ‘256 reissue application file with a receipt date of 03/19/2019.  U.S. Patent Application Publication 2008/0293799 is an English language equivalent of Hasumi and is hereinafter referred to below for the teachings of Hasumi.
JP ‘288 teaches that SMTP-7 has a strong action on promoting plasminogen activation, promotes dissolution of thrombus and is useful in prophylaxis and therapy of thrombosis (see ¶¶ 0004-0005).  The clear implication is treatment of humans.  In particular, JP ‘288 teaches that the dose is not specially restricted, but it may be properly selected according to administration form, age, body weight and symptoms (see ¶ 0004).  For example, administration of 0.1 - 5 mg/kg is preferably taken as the daily dose of active ingredient for adults in case of intravenous administration, and 1 - 50 mg/kg is preferably taken as a daily dose of active ingredient for adults in case of 
JP ‘288 does not disclose that the dissolution of thrombus, prophylaxis and therapy of thrombosis is for treating cerebral infarction (claims 1-4, 9 and 10), provides cerebral cytoprotection (claim 18), or is for treating cerebral embolism (claim 54).
Hu discloses that two novel staplabin analogs, SMTP-7 and -8, both isolated from Stachybotrys microspore, show significantly enhanced fibrinolytic activity over staplabin (Abstract, Fig. 1 and Table 1).

    PNG
    media_image3.png
    98
    479
    media_image3.png
    Greyscale

	It is noted that JP ‘288 and Hu are directed to the L isomer, i.e., SMTP-7 as here claimed.  In particular, the SMTP-7 of JP ‘288 and Hu is prepared using “ornithine”, i.e., L-ornithine (see ¶ 0004 of JP ‘288; the Abstract of Hu and the optical rotation data in Table 1 of Hu).
JP ‘737 teaches triprenyl phenol compounds such as SMTP-4D, SMTP-5D, SMTP-6D, SMTP-7D, SMTP-8D, SMTP-9L, SMTP-10L and SMTP-11L (see ¶¶ 0045-0052).  Since JP ‘737’s compounds have strong plasminogen activation promoting effect, they are used as a thrombolytic agent (see ¶ 0038).  They are used for thrombosis, an embolism and all the diseases relevant to them, e.g., cardiac infarction (i.e. myocardial infarction), cerebral infarction, pulmonary infarction (i.e., pulmonary thromboembolism), deep vein thrombosis, ischemic nephropathy, etc. (see ¶ 0038).  JP 
Hasumi teaches that orniplabin, i.e., SMTP-7, whose structure is presented in ¶ 0007, is known to have action which promotes plasminogen activation as per the teachings of JP ‘737, and “promotes dissolution of pulmonary embolisms thrombus in pulmonary embolism model rats in vivo.” (See ¶ 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the SMTP-7, i.e., SMTP-7L, of JP ‘288 for the treatment of cerebral infarction, e.g. cerebral thrombosis or cerebral embolism, because JP ‘288 specifically teaches that SMTP-7 has a strong action on promoting plasminogen activation, promotes dissolution of thrombus, and is useful in prophylaxis and therapy of thrombosis; Hu similarly teaches that SMTP-7 has enhanced fibrinolytic activity; JP ‘737 teaches that SMTP-7D can be used for thrombosis, an embolism and all the diseases relevant to them in including cerebral infarction, and that SMTP-7D and SMTP-7L have similar plasminogen activation; and because Hasumi teaches that SMTP-7 promotes dissolution of pulmonary embolisms thrombus in pulmonary embolism model rats in vivo.
Claims 1-4, 9, 10 and 54 require that the SMTP-7 is administered in a dose that causes both thrombolysis and cytoprotection in the human subject.  The method of claim 18 is to provide cerebral cytoprotection to the human subject.  According to claim 9, which depends from claim 1, the dose is 0.01-100 mg/kg.  Claim 10 sets forth a dose of 0.1-30 mg/kg.  JP ‘288 teaches administration of SMTP-7 at 0.1-5 mg/kg, preferably taken as a daily dose of active ingredient for an adult in case of intravenous Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
With respect to claim 2, JP ‘737 teaches that the pharmaceutical composition for administration of the compound can be in the form of an injectable solution and can be administered intravenously (see ¶ 0038).  Similarly, JP ‘288 teaches that the SMTP-7 can be administered by injection (see ¶ 0004).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate administration regimen for the SMTP-7 of JP ‘288, such as the administration regimen here claimed, because JP ‘288 and JP ‘737 teach that such can be determined based on age, body weight and symptoms.
With respect to claim 4, there’s no teaching in JP ‘288, or for that matter JP ‘737, that SMTP-7 must be administered with an additional thrombolytic drug.  Accordingly, it would have been well within the skill of an artisan to have administered the SMTP-7 without an additional thrombolytic drug.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP ‘288 in view of Hu, JP ‘737 and Hasumi as applied to claims 1-4, 9, 10, 18 and 54 above, and further in view of Gravanis et al, “tPA as a therapeutic target in stroke,” Expert Opin. Ther. Targets,” 12(2), February 2008 (hereinafter “Gravanis”) and Partridge, “Building a Better Clot-Buster: rt-PA and Combination Therapy,” Psychiatric Times, January 1, 2007 (hereinafter “Partridge”).
JP ‘288 in view of Hu, JP ‘737 and Hasumi, as relied upon for the reasons stated above in Rejection No. 1, does not specifically teach administering the SMTP-7 after the administration of a thrombolytic drug, such as alteplase, i.e., tPA.
Gravanis teaches that “[s]ince tPA is essentially the sole therapeutic used in ischemic stroke, any candidate drug or therapeutic method is or will be combined with tPA in clinical trials to examine potentially more favorable outcomes with the combination compared to tPA alone and to attempt to extend the therapeutic window between stroke onset and treatment.” (See p. 6).  Similarly, in order to increase efficacy and extend the window of treatment of acute stroke, Partridge teaches a study in which patients were first treated with a dose of alteplase, i.e., tPA, followed by treatment with argatroban thrombin inhibitor (see p. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined tPA treatment of ischemic stroke, i.e., cerebral infarction, with the SMTP-7 treatment of cerebral infarction of JP ‘288 in view of Hu, JP ‘737 and Hasumi, for example, by first administering tPA and subsequently administering SMTP-7, so as to provide for potentially more favorable outcomes with the combination compared to tPA alone and to attempt to extend the therapeutic window between stroke onset and treatment, as taught by Gravanis and Partridge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13, 18, 40, 54, 70, 91 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. RE47,684. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 42 of RE47,684 teaches the claimed methods and is directed to a method for treating cerebral thrombosis in a human subject in need thereof, but is of more narrow scope than the instant claims due to the fact that claim 42 of RE47,684 further requires intravenously administering a therapeutically effective dose of SMTP-7.  Additionally, claim 21 of RE47,684, like instant claim 91, is directed to a method of treating ischemic reperfusion, but is narrower in scope than, and teaches the limitations of instant claim 91 because claim 21 requires the use of the species SMTP-7 as opposed to the generic formula (II) or (III) in claim 91.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,078,880 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991